Citation Nr: 1820161	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  14-31 443A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a prostate disability, claimed as the residuals of prostate cancer.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel






INTRODUCTION

The Veteran has verified active service from January 1978 to October 1985 in the Army and from December 2004 to December 2005 in the Air Force with additional service in the Army Reserve and the Air Force Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran appeared at hearing before the undersigned in April 2017.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The record suggests the Veteran has a period of active duty service from approximately January 2006 to May 2006 that has not been verified.  Service records submitted by the Veteran in December 2009 include a January 2006 AF Form 983, Request and Authorization for Active Duty Training/Active Duty Tour, for a period of service scheduled to run from January 2, 2006 through June 15, 2006 at Charleston Air Force Base in South Carolina.  In May 2017, the Veteran submitted a March 2006 memorandum from the commander of the 437th Aerial Port Squadron at Charleston Air Force Base that indicates the Veteran requested an early release from this assignment, effective April 1, 2006, as well as a May 2006 memorandum from his Air Force Reserve supervisor that indicates he was deactivated from supporting Operation Iraqi Freedom on May 31, 2006.  Based on the available records, it is unclear whether this period of service constitutes a period of active service or a period of active duty for training (ACDUTRA), which is of critical importance for the presumptive provisions pertaining to chronic diseases under 38 U.S.C. § 1112 (2012).  Additional efforts to verify the Veteran's duty status during this period are necessary given the evidence that suggests the Veteran began seeking treatment for prostate issues shortly after this period.

Additionally, the duty to assist requires VA to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with military service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C. § 5103A (d) (2012); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Here, the record includes letters from the Veteran's private physician, R.S.K., M.D., that indicate the Veteran was diagnosed as having prostatitis shortly after his most recent separation from active service.  The Veteran was eventually diagnosed as having prostate cancer and underwent a prostatectomy in September 2009.  This evidence suggests the claimed prostate disability may have manifest during the Veteran's most recent period of active service or in the one-year presumptive period thereafter.  As such, a VA examination is necessary to fulfill the duty to assist.

Accordingly, the case is REMANDED for the following action:

1.  Take steps to verify the exact dates and duty status for the Veteran's apparent period of active duty service from approximately January 2006 to May 2006.

2.  Schedule the Veteran for a VA examination to obtain a nexus opinion regarding his service connection claim for a prostate disability, claimed as the residuals of prostate cancer.

The selected examiner must provide an opinion addressing whether the Veteran's current prostate disability is at least as likely as not (50 percent probability or greater) the result of disease or injury in service.

The selected examiner is also asked to address whether the Veteran's prostate cancer at least as likely as not (50 percent probability or greater) manifest within one year of his most recent separation from active service.  This date must be provided to the examiner by the AOJ after verifying the period of service noted above.

The examiner is advised the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, he or she must provide a reason for doing so.

The Board notes the Veteran has submitted several statements suggesting an enlarged prostate was noted during a March 2001 Air Force Reserve enlistment examination.  Review of this report indicates the examiner noted the Veteran's prostate was normal at the time of the examination.  It has been determined that some of the Veteran's service treatment records for his most recent period of active service are unavailable; therefore, it is unclear whether an entrance examination was conducted prior the Veteran's most recent period of active service.  As a result, the presumption of soundness applies, and the Veteran must be presumed to have been in sound condition at entry into active service.

The examination report must include a complete rationale for the opinion provided.

3.  Readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

